Citation Nr: 1518541	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of recognition as a surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits.

(The issue of whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper is the subject of a separate decision by the Board.)


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to August 1945.  He died in May 1986.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied a petition to reopen a claim of recognition as a surviving spouse for purposes of DIC benefits as new and material evidence had not been submitted.

The appellant testified before a Decision Review Officer and the undersigned at April 2009 and January 2014 hearings at the RO, respectively.  Transcripts of these hearings have been associated with the claims file.

In July 2014, the Board remanded this matter for issuance of a statement of the case with respect to the forfeiture issue identified above.

The appellant was previously represented by the American Legion.  In April 2014, the appellant revoked this representation.  Although she stated her intention to be represented by private attorney C.V.F. (who is now reportedly deceased), she has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as her representative.  Hence, the appellant is now unrepresented.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this appeal.


FINDINGS OF FACT

1.  In September 2013, the Director, Compensation and Pension Service determined that the appellant forfeited all rights, claims and benefits to which she might otherwise be entitled under the laws administered by VA (except laws pertaining to insurance benefits) pursuant to 38 U.S.C.A. § 6103(a); the Board is denying the appellant's appeal with respect to this determination by way of a separate decision.

2.  The September 2013 determination of the Director, Compensation and Pension Service as to forfeiture of VA benefits moots the appeal with respect to the petition to reopen the claim of recognition as a surviving spouse for purposes of DIC benefits.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In this case, the Director, Compensation and Pension Service has determined that the appellant forfeited all rights, claims and benefits to which she might otherwise be entitled under the laws administered by VA (except laws pertaining to insurance benefits) due to fraud pursuant to 38 U.S.C.A. § 6103(a).  The Board is denying the appellant's appeal with respect to this decision.  The September 2013 determination as to forfeiture of VA benefits moots the appeal with respect to the petition to reopen the claim of recognition as a surviving spouse for purposes of DIC benefits.  Hence, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
	H. N. SCHWARTZ	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


